—Decree, Surrogate’s Court, Bronx County (Lee Holzman, S.), entered March 18, 1994, which authorized petitioner to sell the decedent’s interest in the relevant premises and ordered that respondent be removed from said premises, unanimously affirmed, without costs.
We find that the Surrogate properly ordered disposal of the real property at issue and that the equities of the situation do not weigh against the eviction of respondent from the premises in question. Petitioner adequately showed the condition of the estate as required by SCPA 1904 (1), describing its assets, debts, and expenses and explaining the need for the sale of the premises. The only omissions from the descriptive list provided by petitioner were inadvertent and, in any event, insignificant. Moreover, the evidence demonstrated that the financial condition of the estate was deteriorating rapidly and this asset would have to be sold quickly so that a meaningful distribution could be effected, as allowed by SCPA 1902 (6). We also note the need to remove respondent from the premises in order that there be a realistic prospect of selling the property.
We have considered respondent-appellant’s other claims and find, them to be meritless- Concur—Wallach, J. P., Kupferman, Ross and Williams, JJ.